                                 UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


         JAMES C. WHITWORTH,

               Plaintiff,                              Case No. 3:17-cv-01121

         v.                                            Judge Aleta A. Trauger

         CORECIVIC, INC., et al.,

               Defendants.


                                             MEMORANDUM

              This pro se civil rights action under 42 U.S.C. § 1983 arises out of Plaintiff James C.

     Whitworth’s incarceration at two correctional facilities in Tennessee—Trousdale Turner

     Correctional Center and South Central Correctional Facility—that are operated by CoreCivic, Inc.

     (CCI), the private for-profit corporation formerly known as Corrections Corporation of America.

     Whitworth claims that customs and policies implemented by CCI and its contract health-services

     provider, Correct Care Solutions, LLC (CCS), led to violations of his Eighth Amendment right to

     receive adequate medical care while incarcerated. (Doc. No. 68.) CCI and CCS have moved for

     summary judgment on Whitworth’s claims. (Doc. Nos. 77, 81.) For the reasons that follow, the

     defendants’ motions will be denied in part and granted in part.

I.            Factual Background1

              The facts of this case span more than two years, beginning with Whitworth’s incarceration

     at Trousdale on April 28, 2016, and continuing through his incarceration at South Central, where


     1
             The facts in this section are drawn from Whitworth’s verified amended complaint, the
     parties’ statements of undisputed material facts, and the exhibits submitted in support of, and in
     opposition to, the defendants’ motions for summary judgment.
he was transferred on May 24, 2017. Whitworth alleges that the defendants’ wrongful conduct

continued through at least May 2018.

       A.      Trousdale

       Whitworth arrived at Trousdale on April 28, 2016, in the custody of the Tennessee

Department of Corrections (TDOC). (See Doc. No. 110, PageID# 2207, ¶ 5; Doc. No. 121,

PageID# 2453, ¶ 3.) At the time Whitworth was incarcerated at Trousdale, CCI contracted with

CCS to provide medical services to its inmates. (Doc. No. 110, PageID# 2207, ¶ 3; Doc. No. 123,

PageID# 2466, ¶ 59.) Whitworth’s medical records traveled with him to Trousdale (see Doc.

No. 122, PageID# 2459–60, ¶ 16; Doc. No. 68, PageID# 1163, ¶ 19) and showed that he had

undergone surgery to fuse his C5 and C6 vertebrae on August 19, 2010, to remedy an injury to his

cervical spine (Doc. No. 115-1, PageID# 2370; Doc. No. 122, PageID# 2461, ¶ 20; Doc. No. 123,

PageID# 2465, ¶ 54). The defendants do not dispute that Whitworth notified Trousdale health

personnel during his intake process about his surgery and that the relevant records could be found

in his medical file. (Doc. No. 115, PageID# 2256, ¶ 26.)

       According to Whitworth, he repeatedly attempted to communicate with the Trousdale

medical staff regarding his need for medical care to prevent another spinal injury from the time he

arrived until August 2016. (Doc. No. 68, PageID# 1163, ¶ 18.) Whitworth states that his attempts

to do so were hindered because he had very little access to the boxes Trousdale inmates were

required to use to submit medical or “sick call” requests and other grievances. (Id.; Doc. No. 115,

PageID# 2256–57, ¶¶ 17–18, 29.) The defendants do not dispute that there were no such boxes

available in either of the housing units to which Whitworth was assigned in 2016. (See Doc.

No. 115, PageID# 2256, ¶¶ 17–18; Doc. No. 122, PageID# 2457–58, ¶ 11.) The defendants did not

install the boxes in Trousdale housing units until the week of April 20, 2017. (See Doc. No. 115-




                                                2
1, PageID# 2394; Doc. No. 122, PageID# 2457–58, ¶ 11.) The parties agree that, for the first year

of Whitworth’s confinement at Trousdale, there were designated boxes available in the cafeteria

(or “chow hall”).2 (See Doc. No. 122, PageID# 2457–58, ¶ 11) But Whitworth states that inmates

would go weeks without having access to those boxes in 2016 because the prison was on lock-

down or inmates were being fed in the housing units. (See Doc. No. 68, PageID# 1162–63, ¶¶ 10,

22; Doc. No. 115, PageID# 2255, ¶ 5.) Whitworth further states that there were no posted

instructions as to how inmates could otherwise access medical care in either of the units he was

housed in at Trousdale. (Doc. No. 115, PageID# 2256–57, ¶ 27.)

       Whitworth states that, with other avenues foreclosed, he made repeated verbal requests for

medical attention to nurses who were delivering medicine to other inmates in his housing unit

between April and August 2016. (Doc. No. 68, PageID# 1163, ¶ 18.) Whitworth states that the

nurses promised to “look into it” and “get back” to him but never followed up on his requests. (Id.)

Whitworth also maintains that he made numerous requests that officers deposit his grievances

regarding requests for medical treatment in the designated chow hall grievance boxes for him, but

that the officers claimed they were not allowed to do so and that Whitworth would have to deposit

them himself. (Id. at PageID# 1162, ¶ 10.)

       In August 2016, Whitworth again injured his cervical spine. (See id. at PageID# 1163, ¶ 21;

Doc. No. 115, PageID# 2255, ¶ 16.) Whitworth attributes the injury to a “lack of preventative



2
        The parties dispute whether the depositories in the chow hall were the only ones available
at Trousdale before April 2017. (See Doc. No. 122, PageID# 2457–58, ¶ 11.) CCI maintains that
additional “depositories were located in various common areas throughout Trousdale, includ[ing]
but not limited to walkways and the recreational yard.” (Id. (citing Doc. No. 121, PageID# 2453,
¶ 5).) Whitworth states that “[t]he only grievance and medical depositories were located at the
chow hall[,]” (Doc. No. 115, PageID# 2256, ¶ 18), and points to CCS’s responses to his first set
of interrogatories identifying only the two mailboxes in the chow hall in which inmates could place
sick call requests (id. at PageID# 2257, ¶ 28).



                                                 3
medical treatment.” (Doc. No. 68, PageID# 1163, ¶ 21.) After the injury, Whitworth made “almost

daily” requests for medical care to officers and other Trousdale staff. (Doc. No. 115, PageID#

2256, ¶ 19.) Whitworth also states that he submitted sick call requests “when, on rare occasion, he

had access to the ‘sick call’ box.” (Doc. No. 68, PageID# 1163, ¶ 22.) Whitworth states that many

of his sick call requests went unanswered. He also states that, even after the defendants installed a

box for sick call forms in his housing unit in April 2017, a nurse told him that the medical staff did

not have keys to open the box and retrieve the submitted forms. (See id. at PageID# 1165, ¶¶ 31–

32.) The record contains only five written sick call requests from Whitworth at Trousdale, all of

which appear to be dated between March 10, 2017, and May 17, 2017. (Doc. No. 115-1, PageID#

2382–86.)

       Whitworth and CCS agree that Whitworth visited the clinic at Trousdale several times

between October 2016 and May 2017 seeking treatment for his neck pain and related issues,

although they dispute the precise number of visits and the specific providers who saw Whitworth

during each visit. (See Doc. No. 110, PageID# 2209–13, ¶¶ 10–26.) The record reflects the

following appointment history:

       A clinic appointment or “sick call” was scheduled for Whitworth on August 26, 2016. (See

Doc. No. 77-3, PageID# 1247.) CCS asserts that Whitworth failed to appear for that sick call.

(Doc. No. 110, PageID# 2209, ¶ 12.) Whitworth maintains that he was never notified of the

appointment. (Id.)

       Registered Nurse (RN) Dana Droun saw Whitworth on November 10, 2016.3 (Doc. No.

110, PageID# 2209–10, ¶ 11; see Doc. Nos. 77-3–77-5, PageID# 1247–49.) The notes from that


3
       CCS and Whitworth dispute whether Nurse Practitioner Stephanie Ruckman and Licensed
Practical Nurse (LPN) Sandra Grisham were also present at the November 10, 2016, clinic visit.
(See Doc. No. 110, PageID# 2209–10, ¶ 13.)



                                                  4
visit reflect that Whitworth complained of “neck pain again,” mentioned his “C5-C6 fusion,” and

told Droun that he felt like he had a pinched nerve. (Doc. No. 77-3.) It appears that Droun

prescribed Ibuprofen for four days “per protocol,” advised Whitworth “to apply ice [at] intervals,”

and promised to refer him to a nurse practitioner (NP) regarding his “cervical [spine] issues[.]”

(Id.) A list of corresponding “physician’s orders” shows that RN Droun and NP Stephanie

Ruckman signed off on the November 10, 2016 prescription of Ibuprofen.4 (Doc. No. 77-4,

PageID# 1248.) Droun also signed an “institutional health services referral” form dated November

10, 2016, which records that Whitworth came in with neck pain that “radiates to [his] shoulder

[and] arm.” It also notes the possibility that Whitworth had a pinched nerve, his history of cervical

spinal issues, and her recommendation of Ibuprofen and ice. (Doc. No. 77-5.) Droun noted “mild

bulging[,]” presumably related to Whitworth’s neck pain, and the words “Bone & Joint Clinic

Vandy” appear at the top of the form. (Id.) CCS maintains that this document initiated a referral to

the Vanderbilt Bone and Joint Clinic, but Whitworth claims the document is a referral to an in-

house provider at Trousdale. (Doc. No. 110, PageID# 2210, ¶ 15.) There is no record of

Whitworth’s attending an appointment at Vanderbilt while he was incarcerated at Trousdale.5

       The next entry in Whitworth’s Trousdale medical record is dated December 22, 2016, and

appears to be signed by NP Samantha Smith. (Doc. No. 77-3.) The entry reads: “Reviewed Referral

from Nursing appropriate treatment may follow up if needed[.]” (Id.) Whitworth states that Smith



4
       Underneath Ruckman’s and Droun’s signatures, LPN Grisham signed an entry that reads
“noted @ 0200 11/11/16[.]” (Doc. No. 77-4, PageID# 1248.)
5
        CCS also claims that Ruckman entered a request for a referral to the Vanderbilt Bone and
Joint Clinic into the Trousdale system approximately four months later, on March 13, 2017. (Doc.
No. 110, PageID# 2212, ¶ 23.) CCS submitted additional documentation regarding that request.
(See Doc. No. 77-12.) CCS has not submitted similar documentation regarding the purported
referral request on November 10, 2016.



                                                 5
reviewed only his medical file and deemed the recommended Ibuprofen and ice treatment to be

appropriate without seeing or examining him. (Doc. No. 110, PageID# 2211, ¶ 16.) CCS maintains

that this entry shows that Whitworth “was seen again for a follow-up Problem Oriented Progress

visit relating to the previous complaint of neck pain in November, and the referral was renewed

and it was noted that he should follow up again if necessary.” (Doc. No. 77-1, PageID# 1241, ¶ 14

(citing Doc. No. 77-3); Doc. No. 110, PageID# 2211, ¶ 16.)

       On December 28, 2016, Whitworth saw LPN James Evans and again complained of neck

pain. (See Doc. No. 77-3, PageID# 1247; Doc. No. 110, PageID# 2211–12, ¶ 17.) Evans noted that

Whitworth’s “neck pain continued,” mentioned the prior “fusion,” and stated that Whitworth had

requested a second mattress. (Doc. No. 77-3.) Evans’s notes further indicate that he planned to

confer with an NP regarding the mattress request and appropriate medication. (Id.) The

corresponding physician’s orders show that, on December 28, 2016, NP Smith prescribed

Whitworth fifteen milligrams of the anti-inflammatory drug Mobic for ninety days. (Doc. No. 77-

4.) Evans completed a “healthcare provider communication form” addressed to Whitworth dated

December 28, 2016, explaining that “Ms[.] Smith has ordered [m]edication for you called Mobic

to help with pain, [b]ut said no on the mattress.” (Doc. No. 77-6.) Evans’s notes on Whitworth’s

medical record also reflect Smith’s orders: “Confer [with] NP, ant[i-]inflammatory Mobic ordered,

no mattress[.]” (Doc. No. 77-3.) CCS maintains, based on this evidence, that NP Smith saw

Whitworth for a sick call on December 28, 2016. (Doc. No. 110, PageID# 2211–12, ¶ 17.)

Whitworth disputes that Smith saw or examined him on that day. (Id.) The parties agree that

Whitworth was given a ninety-day supply of fifteen milligram Meloxicam tablets, a generic

version of Mobic, on December 28, 2016, and that he again received Meloxicam in January and

February 2017. (Id. at PageID# 2212, ¶¶ 18–19, 21.)




                                               6
       An entry on Whitworth’s medical chart dated February 15, 2017, shows a physician’s order

placing Whitworth on a CCS provider’s schedule for a neck evaluation. (Doc. No. 77-4; Doc. No.

110, PageID# 2212, ¶ 20.)

       On March 10, 2017, Whitworth submitted a sick call request for “severe pain in [his] neck

radiating down [his] right arm.” (Doc. No. 115-1, PageID# 2386.) On March 13, 2017, Whitworth

visited the clinic and complained about a bulging disc in his neck and pain in his shoulder and arm.

(See Doc. No. 77-3; Doc. No. 115-1, PageID# 2430.) Whitworth explains that he was speaking to

a nurse in the clinic on March 13, 2017, when NP Ruckman walked in. The nurse asked NP

Ruckman to review Whitworth’s file; Ruckman did and recommended a referral to Whitworth’s

original surgeon.6 (Doc. No. 68, PageID# 1164–65, ¶ 27; Doc. No. 88-2, PageID# 2034.) After

that clinic visit, CCS provided Whitworth with an extra mattress to use for thirty days. (Doc. No.

77-10; Doc. No. 110, PageID# 2212, ¶ 22.) NP Ruckman noted that, on March 13, 2017, she placed

a referral request in the Trousdale system for Whitworth to see his “previous surgeon[.]” (Doc.

No. 77-3; see Doc. No. 77-4.) CCS has submitted an “Offsite Services Referral Request” form that

appears to request an office visit for Whitworth at “Vanderbilt Bone and Joint” with his “previous

surgeon[.]” (Doc. No. 77-12, PageID# 1256.) CCS also submitted an “off-site claims form” and

“consult sheet” that reference a requested “outpatient facility” appointment for Whitworth on June

21, 2017 at 7:45 a.m. (Id. at PageID# 1257–58.) These documents are not dated, and it is not clear

from the documents themselves whether CCS or CCI transmitted these documents to Vanderbilt




6
        CCS asserts that Whitworth saw NP Ruckman on March 17, 2017, based on notes in
Whitworth’s medical record that are dated March 17, 2017. (Doc. No. 77-1, PageID# 1243, ¶ 22
(citing Doc. Nos. 77-3, 77-11).) Whitworth states that he saw NP Ruckman on March 13, 2017,
and visited the clinic again on March 17, 2017, “to see the nurse [and] inquire why he had not
heard from anyone regarding his medical condition.” (Doc. No. 110, PageID# 2213, ¶ 24.)



                                                 7
or whether an offsite appointment for Whitworth was actually scheduled. It is undisputed that

Whitworth did not attend an appointment at Vanderbilt on June 21, 2017.

       On March 28, 2017, Whitworth submitted a sick call request that reads: “Constant pain in

neck radiating down right shoulder [and] right arm. I’m losing feeling in both hands and feet. NP

Ruckman was sup[p]ose[d] to get me an app[ointment] with my Dr. (McNimara). Haven’t heard

anything. Problem is getting worse[.]” (Doc. No. 115-1, PageID# 2385.) Whitworth submitted two

more sick call requests on April 2, 2017, and April 6, 2017. (Id. at PageID# 2383–84.) Both

requests reference Whitworth’s severe neck pain, numbness in his hands and feet, and the fact that

NP Ruckman told him she would refer him to his surgeon at Vanderbilt. (See id.) On April 7, 2017,

LPN Melanie Manzo saw Whitworth for a sick call in response to these requests. (See Doc. No.

77-3; Doc. No. 110, PageID# 2213, ¶ 25; Doc. No. 115-1, PageID# 2430.) Manzo noted that

Whitworth was experiencing pain in his neck and right side and that he was “waiting on [an]

app[ointment] per nursing protocol[.]” (Doc. No. 77-3.) Manzo gave Whitworth 325 milligram

doses of Tylenol to take as needed for four days. (See id.; Doc. No. 77-4; Doc. No. 110,

PageID# 2213, ¶ 26.)

       On April 14, 2017, Whitworth filed a grievance regarding the lack of medical attention he

had experienced over the past year.7 (Doc. No. 88-2, PageID# 2033–34.) The grievance details

Whitworth’s repeated and unsuccessful requests for medical attention, explains the severity of his

spinal injury, and again asserts the need to see his spinal surgeon as soon as possible. (Id.) CCI

responded to the grievance on its merits on May 1, 2017, by stating that Whitworth had been seen


7
         It appears that Whitworth signed and dated the grievance on April 14, 2017, and that Sgt.
Pierce marked the grievance as received on April 26, 2017 (Doc. No. 88-2, PageID# 2033), one
day after Whitworth says boxes for grievances and sick call requests were first installed in his
Trousdale housing unit (Doc. No. 122, PageID# 2457–58, ¶ 11). CCI agrees that such boxes were
first installed in various Trousdale units between April 20 and 27, 2017. (Id.)



                                                8
and treated by several medical providers who had given him medication and that he should place

another sick call for any further discomfort. (Id. at PageID# 2035.) Whitworth appealed that

response on May 11, 2017. (Id. at PageID# 2033.) The Warden agreed with the original response

on May 14, 2017, and Whitworth appealed again on May 15, 2017. (Id. at PageID# 2032.) On

May 22, 2017, the TDOC Deputy Commissioner of Operations affirmed the original response. (Id.

at PageID# 2031.) It is undisputed that Whitworth exhausted his administrative remedies with

respect to this grievance. (See Doc. No. 68, PageID# 1162, ¶ 14; Doc. No. 88, PageID# 2015–16,

¶ 4.) Whitworth also states that he submitted four additional grievances regarding his claims in

this case before April 14, 2017, all of which went unanswered. (Doc. No. 111, PageID# 2225, ¶ 2;

Doc. No. 115-1, PageID# 2255, ¶ 5.) CCI maintains that the April 14, 2017 grievance is the only

grievance Whitworth filed at Trousdale involving claims relevant to this action. (Doc. No. 88,

PageID# 2015–16, ¶ 4; Doc. No. 111, PageID# 2225, ¶ 2.)

       On May 17, 2017, Whitworth submitted another sick call request. (Doc. No. 115-1,

PageID# 2382.) It reads: “I have severe neck pain, hands [and] legs going numb, pain radiating to

right shoulder and arm. I have made many requests for medical attention. Please help.” (Id.) The

record shows that Whitworth did not receive any further medical attention at Trousdale. (See Doc.

No. 77-3.) Whitworth was transferred to South Central on May 24, 2017. (Doc. No. 68,

PageID# 1165, ¶ 33; see Doc. No. 110, PageID# 2207, ¶ 5.)

       B.      South Central

       CCI provides its own medical services to inmates at South Central and does not contract

with CCS at that facility. (Doc. No. 68, PageID# 1165, ¶ 33; Doc. No. 110, PageID# 2207, ¶ 4.)

On the day Whitworth arrived at South Central, its medical staff received and reviewed his medical




                                                9
records from Trousdale.8 (See Doc. No. 83, PageID# 1421.) Whitworth notified the medical staff

during his intake appointment on May 24, 2017, that he had injured his spine at Trousdale and had

an ongoing need for medical care related to that injury. (See id.; Doc. No. 122, PageID# 2460,

¶ 18.) The notes from that intake appointment state that a “referral [is] required.” (Doc. No. 83,

PageID# 1421; Doc. No. 122, PageID# 2460, ¶ 18.) On May 30, 2017, Whitworth went to sick

call complaining of neck pain and numbness in his fingers. (Doc. No. 83, PageID# 1421; Doc. No.

115-1, PageID# 2431; Doc. No. 122, PageID# 2460, ¶ 18.) He told the nurse that he needed

surgery, not medication, for his injury, and the nurse noted a plan to “[r]efer [Whitworth] to [a]

provider[.]” (Doc. No. 83, PageID# 1421.)

       On June 27, 2017, Whitworth saw NP Debra Kelley. (See id. at PageID# 1422; Doc.

No. 122, PageID# 2460, ¶ 19.) He complained that his neck pain was not getting better and told

Kelley that he was experiencing many of the same symptoms that had led to his spinal surgery,

including “paresthesia, tingling, pain, [and] ROM [range of motion.]” (Doc. No. 83, PageID#

1422.) He also stated that the “[p]ain [had been] present since Aug[ust] 2016 . . . .” (Id.) Kelley

ordered an x-ray of Whitworth’s cervical spine and wrote in his chart: “Await referral to Dr[.]

Soldo for possible offsite [appointment.]” (Id.; see also id. at PageID# 1423; Doc. No. 68, PageID#

1166, ¶ 34; Doc. No. 122, PageID# 2460, ¶19.) Whitworth states that he had an on-site x-ray on




8
        CCI submitted Whitworth’s South Central medical records under seal. (Doc. No. 83.)
However, both Whitworth and CCI include and discuss these records elsewhere in their publicly
filed documents. (See Doc. No. 115-1, PageID# 2324–80; Doc. No. 122, PageID# 2460–62, ¶¶ 18–
23.) Consequently, and because Whitworth has not objected to public citation of these documents,
the court will treat the South Central medical records as though they are public.



                                                10
June 29, 2017.9 (Doc. No. 68, PageID# 1166, ¶ 34; Doc. No. 115, PageID# 2257, ¶ 31; Doc. No.

115-1, PageID# 2431.)

       On October 2, 2017, Whitworth saw an LPN and complained of “continuous issues”

relating to his spine, including “radiating pain [and] numbness.” (Doc. No. 83, PageID# 1425.)

Whitworth told the nurse that the pain interfered with his ability to interact with visitors and that

it kept him from being able to play cards with his children. (Id.) He again mentioned his surgery

fusing his C5 and C6 vertebrae and again stated that he was experiencing the same symptoms he

had experienced before that surgery. (Id. at PageID# 1426.) Whitworth also complained of anxiety

and an inability to sleep. (Id.) The LPN referred Whitworth to a mental health provider for his

anxiety and stress due to insomnia and wrote “[r]efer to provider – NP.” (Id. at PageID# 1425.)

       On November 6, 2017, Whitworth saw Dr. Joseph Soldo, an onsite medical provider at

South Central. (See Doc. No. 83, PageID# 1427–28; Doc. No. 115-1, PageID# 2431; Doc. No. 122,

PageID# 2460–61, ¶ 19.) Dr. Soldo ordered twice-weekly physical therapy for six weeks and

referred Whitworth to Dr. McNamara at Vanderbilt Bone and Joint Center for an orthopedic

consult. (See Doc. No. 83, PageID# 1427–28; Doc. No. 115-1, PageID# 2431; Doc. No. 122,

PageID# 2460–61, ¶ 19.)

       On November 20, 2017, Whitworth saw NP Pearson. (See Doc. No. 83, PageID# 1429–30;

Doc. No. 115-1, PageID# 2431; Doc. No. 122, PageID# 2460–61, ¶ 19.) Whitworth told NP

Pearson about his surgery and stated that he was experiencing neck pain, numbness, and tingling

in his hands. (Doc. No. 83, PageID# 1429.) NP Pearson noted that Whitworth reported tenderness

upon palpitation of his neck, that he exhibited a decreased range of motion (id.), and that he had



9
        CCI states that the x-ray took place on June 27, 2017. (Doc. No. 122, PageID# 2460, ¶ 19.)
This difference is not material.



                                                 11
an offsite visit with an orthopedics provider scheduled (id. at PageID# 1430). Pearson ordered

blood pressure checks for Whitworth three times a week to be reviewed by an on-site provider and

permission for Whitworth to sleep on a bottom bunk for three months. (See id.)

       Whitworth began physical therapy on November 28, 2017. (See Doc. No. 83,

PageID# 1455–62; Doc. No. 115-1, PageID# 2431.) The records from his first physical therapy

appointment show a primary diagnosis of cervical disc disorder with radiculopathy and note that

Whitworth had reported awakening about one year ago with neck spasms and reported “insidious

onset and progressive increase in neck and [right upper extremity] pain.” (Doc. No. 83,

PageID# 1456.) A cervical compression test was positive, suggesting Whitworth had experienced

nerve root irritation or inflammation. (Id. at PageID# 1460.) Whitworth attended physical therapy

sessions approximately twice a week for six weeks. (See id. at PageID# 1455–89; Doc. No. 122,

PageID# 2462, ¶ 23.)

       On December 1, 2017, Whitworth was transported to the Mid Tennessee Bone & Joint

Clinic, where he saw orthopedic specialist Dr. C. Douglas Wilburn. (See Doc. No. 83,

PageID# 1431, 1435–39; Doc. No. 115-1, PageID# 2431; Doc. No. 122, PageID# 2461, ¶ 20.)

Dr. Wilburn x-rayed Whitworth’s cervical spine and noted a “[d]egenerative disc at C6-7 with

some anterior spurring and disc space narrowing.” (Doc. No. 83, PageID# 1435.) Dr. Wilburn also

ordered an MRI of Whitworth’s cervical spine “to evaluate his C6-7 disc space.” (Id. at

PageID# 1438.) Dr. Wilburn scheduled an MRI appointment for Whitworth at Maury Regional

Hospital on December 11, 2017 (id. at PageID# 1440), and a follow-up appointment with

Whitworth on December 15, 2017 (Doc. No. 115-1, PageID# 2356). Under CCI security protocols,

both appointments were re-scheduled. (Doc. No. 122, PageID# 2461, ¶ 20.)




                                               12
        On December 21, 2017, Whitworth went to nurse sick call and requested renewal of his

pain medications. (See Doc. No. 83, PageID# 1432.) LPN Smith referred Whitworth to a provider.

(See id.)

        On January 9, 2018, Whitworth was transported to Maury Regional Hospital for a cervical

spine MRI. (See Doc. No. 83, PageID# 1432–33.) In the C6-C7 region, the MRI showed “[d]isc

height loss and broad-based posterior disc bulge with uncovertebral joint osteophytes, right greater

than left. There is severe right and moderate left neuroforaminal stenosis.” (Id. at PageID# 1441.)

On January 26, 2018, Dr. Soldo reviewed the MRI results and wrote an order for an orthopedic

follow-up appointment with Dr. Wilburn. (See id. at PageID# 1432–33.)

        On February 15, 2018, Whitworth saw LPN Smith again, complaining of constant pain that

kept him up at night and asking for pain medication to help him sleep and to see the doctor. (See

Doc. No. 115-1, PageID# 2337.)

        On February 21, 2018, Whitworth was again transported to the Mid-Tennessee Bone &

Joint Clinic for an appointment with Dr. Wilburn. (See Doc. No. 83, PageID# 1433, 1445–50; Doc.

No. 115-1, PageID# 2432.) Dr. Wilburn noted that the MRI showed “[s]ignificant degenerative

changes at the C6-C7 level” and a “[d]egenerative C6 disc bulge that is on the right side and causes

foraminal narrowing.” (Doc. No. 83, PageID# 1446.) His assessment of Whitworth’s medical

condition included “[o]steoarthritis of [the] spine, with radiculopathy, [in the] cervical region[.]”

(Id. at PageID# 1449.) After reviewing the MRI results with Whitworth, Dr. Wilburn

recommended a steroid injection to the right C6-C7 region. (Id. at PageID# 1449.) Dr. Wilburn

also encouraged Whitworth to exercise and stretch several times a day and to continue to take

Ibuprofen and apply ice or heat as needed. (Id.) On or about March 2, 2018, Whitworth received

the prescribed steroid injection from Dr. Wilburn. (See Doc. No. 83, PageID# 1434, 1443–44.) It




                                                 13
      appears that Whitworth received another steroid injection at the Mid-Tennessee Bone & Joint

      Clinic on March 23, 2018. (See Doc. No. 115-1, PageID# 2433.)

             In an exhibit to his declaration in opposition to summary judgment, Whitworth describes

      further interactions with South Central medical staff regarding his requests for pain medication

      and issues with high blood pressure. (Id. at PageID# 2432–33) It appears that Whitworth saw

      several nurses and one on-site physician between March 9, 2018, and May 14, 2018, inquiring

      about when his pain medication would be renewed and discussing his elevated blood pressure,

      which the nurses and doctor attributed to his ongoing pain. (Id..) On May 17, 2018, Whitworth

      began to receive pain medication again. (Id. at PageID# 2433.)

             It is undisputed that Whitworth did not file a grievance related to his claims in this action

      while incarcerated at South Central. (Doc. No. 111, PageID# 2225, ¶ 3.)

II.          Procedural History

             Whitworth filed this action pro se on August 7, 2017, while incarcerated at South Central.

      (Doc. No. 1.) On August 22, 2017, the Court granted Whitworth’s application to proceed in forma

      pauperis and reviewed his original complaint under 28 U.S.C. § 1915A, finding that Whitworth

      had stated colorable claims against CCI and CCS under 42 U.S.C. § 1983 for violations of his

      Eighth Amendment right to adequate medical care while incarcerated, stemming from the

      defendants’ policies and practices. (Doc. No. 5.)

             On September 18, 2017, Whitworth moved for a temporary restraining order and a

      preliminary injunction. (Doc. No. 8.) The Magistrate Judge issued a report and recommendation

      on August 15, 2018, recommending that the Court deny Whitworth’s motion for a temporary

      restraining order and preliminary injunction. (Doc. No. 94.) The report and recommendation

      explained that there was insufficient evidence in the record to satisfy the stringent prerequisites for




                                                        14
granting the kind of preliminary injunctive relief Whitworth sought. (Id. at PageID# 2090–95.)

The Magistrate Judge also noted that the proof required to justify a preliminary injunction is much

more stringent than the proof required to survive a motion for summary judgment. (Id. at

PageID# 2087 (quoting Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000)).) Neither

Whitworth nor the defendants objected to the report and recommendation. The court therefore

denied Whitworth’s motion for a temporary restraining order and preliminary injunction. (Doc.

No. 101.)

       Whitworth moved for and was granted leave to amend his complaint. (Doc. Nos. 38, 67.)

The amended complaint makes two claims against CCI and CCS under 42 U.S.C. § 1983 for

violation of Whitworth’s Eighth Amendment right to adequate medical care while incarcerated at

Trousdale and South Central. Whitworth bases his Eighth Amendment claim in Count One on the

defendants’ customs or policies of ignoring or substantially delaying requests for medical

treatment. (Doc. No. 68, PageID# 1166–69, ¶¶ 37–54.) His Eighth Amendment claim in Count

Two centers on the defendants’ customs or policies of failing to provide adequate training to their

employees regarding provision of medical care. (Id. at PageID# 1169, ¶¶ 55–57.) Whitworth

alleges that these customs and policies caused him unnecessary and wanton infliction of pain. (Id.

at PageID# 1168, ¶ 45.)

       Both defendants moved for summary judgment on August 13, 2018. (Doc. Nos. 77, 81.) In

its motion, CCS argues that Whitworth failed to comply with pre-suit notice requirements under

the Tennessee Health Care Liability Act, that he has not shown that CCS acted with deliberate

indifference, and that he cannot show that a CCS policy or custom caused him to suffer a

constitutional injury. (Doc. No. 78, PageID# 1333–43.) CCI makes the same arguments and also

asserts that Whitworth failed to exhaust administrative remedies with respect to most of his claims.




                                                15
   (Doc. No. 84, PageID# 1496–1513.) Specifically, CCI concedes that Whitworth exhausted his

   administrative remedies regarding his claim that CCI had a policy or custom of ignoring or

   tolerating Eighth Amendment violations at Trousdale but argues that he failed to administratively

   exhaust his failure-to-train claim or his claim that CCI had a policy or custom of ignoring or

   tolerating Eighth Amendment violations at South Central. (Id. at PageID# 1498.) Whitworth

   responded in opposition to both motions, arguing that his claims arise under federal law, that he

   exhausted administrative remedies regarding all of his claims, and that the record contains

   sufficient evidence for a reasonable jury to find that CCI and CCS violated his Eighth Amendment

   rights by way of their respective customs and policies. (See Doc. Nos. 112–14.)

III.      Legal Standard

          Federal Rule of Civil Procedure 56 requires courts to grant a motion for “summary

   judgment if the movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine issue of

   material fact exists when there are ‘disputes over facts that might affect the outcome of the suit

   under the governing law.’” Moldowan v. City of Warren, 578 F.3d 351, 374 (6th Cir. 2009)

   (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The moving party has the

   initial burden of informing the court of the basis for its motion and identifying portions of the

   record that demonstrate the absence of a genuine dispute over material facts. Rodgers v. Banks,

   344 F.3d 587, 595 (6th Cir. 2003). The moving party may satisfy this burden by presenting

   affirmative evidence that negates an element of the non-moving party’s claim or by demonstrating

   an absence of evidence to support the non-moving party’s case. Id. (quoting Celotex Corp. v.

   Catrett, 477 U.S. 317, 325 (1986)).




                                                  16
             Once the moving party makes its initial showing, the burden shifts to the non-moving party

      to provide evidence beyond the pleadings and set forth specific facts showing that there is a

      genuine issue for trial. Moldowan, 578 F.3d at 374. “In evaluating the evidence, the court must

      draw all inferences in the light most favorable to the nonmoving party.” Id. (citing Matsushita

      Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

             At this stage, “the judge’s function is not . . . to weigh the evidence and determine the truth

      of the matter, but to determine whether there is a genuine issue for trial.” Id. (quoting Anderson,

      477 U.S. at 249). However, “[t]he mere existence of a scintilla of evidence in support of the [non-

      moving party’s] position will be insufficient” to defeat a motion for summary judgment. Anderson,

      477 U.S. at 252. Courts will only deny a motion for summary judgment if, taking the record as a

      whole, there is evidence on which a jury could reasonably find for the non-moving party.

      Moldowan, 578 F.3d at 374 (citing Anderson, 477 U.S. at 252).

             Because Whitworth is proceeding without counsel, the court is mindful that his filings must

      be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429

      U.S. 97, 106 (1976)).

IV.          Analysis

             “Section 1983 provides a civil enforcement mechanism for all inmates who suffer

      constitutional injuries at the hands of ‘[a]ny person acting under color of state law.’” Ford v. Cty.

      of Grand Traverse, 535 F.3d 483, 494 (6th Cir. 2008) (alteration in original) (quoting 42 U.S.C.

      § 1983). Because CCI and CCS perform the traditional state functions of operating a prison and

      providing medical services to persons in state custody, both act under color of state law and are

      subject to being sued under Section 1983. Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir.

      1996) (quoting Hicks v. Frey, 992 F.2d 1450, 1458 (6th Cir. 1993)).




                                                       17
       Whitworth alleges that CCI and CCS, in accordance with their respective policies and

customs, deprived him of his right to adequate medical care. (Doc. No. 68, PageID# 1166–69.)

Whitworth does not assert that any individual CCI or CCS employee is liable for violating his

rights. Rather, he relies on familiar Supreme Court precedent—first articulated in Monell v. New

York City Department of Social Services, 436 U.S. 658 (1978), and City of Canton v. Harris, 489

U.S. 378 (1989)—holding that a government body or private entity performing a government

function “can be found liable under § 1983 . . . where the [entity] itself causes the constitutional

violation at issue” through execution of its own policies or customs. Canton, 489 U.S. at 385

(emphasis in original) (citing Monell, 436 U.S. at 694–95). In such cases, the overarching question

is “whether there is a direct causal link between [the entity’s] policy or custom and the alleged

constitutional deprivation.” Canton, 489 U.S. at 385.

       A.      State Law Notice Requirements Do Not Apply to Whitworth’s Federal Claims

       Whitworth does not bring any state law claims in this action. (See Doc. No. 68; Doc.

No. 110, PageID# 2208–09, ¶¶ 8–9.) His amended complaint only includes claims under Section

1983. (Doc. No. 68.) Puzzlingly, however, both CCI and CCS argue that, because Whitworth’s

Section 1983 claims involve the adequacy of medical treatment, this court should require him to

comply with provisions of the Tennessee Health Care Liability Act (THCLA), Tenn. Code Ann.

§ 29-26-121(a)–(b), that mandate notice to healthcare providers before suit can be filed against

them. (Doc. No. 78, PageID# 1333–34; Doc. No. 84, PageID# 1511–13.) Neither CCI nor CCS

cites any authority for the proposition that the THCLA applies to Whitworth’s federal claims, and

the Court is aware of no basis for that finding. To the contrary, courts in this district have held that

the THCLA “is wholly inapplicable” to Section 1983 claims for deliberate indifference to serious

medical needs under the Eighth Amendment. Pruitt v. McConnell, No. 3:13-01003, 2015 WL




                                                  18
632142, at *1 (M.D. Tenn. Feb. 13, 2015). The defendants’ argument for summary judgment on

this ground fails.

        B.      CCI Has Not Shown that Whitworth Failed to Exhaust Any Aspect of His
                Municipal Policy Claims

        The Prison Litigation Reform Act (PLRA) requires plaintiffs to exhaust all available

administrative remedies, including prison grievance procedures, before filing an action addressing

the conditions of their confinement. Porter v. Nussle, 534 U.S. 516, 524 (2002); Himmelreich v.

Fed. Bureau of Prisons, 766 F.3d 576, 577 (6th Cir. 2014), aff’d, 136 S. Ct. 1843 (2016). The

purpose of this exhaustion requirement is to “afford[ ] corrections officials time and opportunity

to address complaints internally before allowing the initiation of a federal case.” Porter, 534 U.S.

at 525; see Reed-Bey v. Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010) (“The point of the PLRA

exhaustion requirement is to allow prison officials ‘a fair opportunity’ to address grievances on

the merits, to correct prison errors that can and should be corrected and to create an administrative

record for those disputes that eventually end up in court.”).

        Administrative exhaustion is an affirmative defense for which defendants bear the burden

of proof. Surles v. Andison, 678 F.3d 452, 455 (6th Cir. 2012) (quoting Jones v. Bock, 549 U.S.

199, 216 (2007)). To properly exhaust a claim, a prisoner must “tak[e] advantage of each step the

prison holds out for resolving the claim internally and by following the ‘critical procedural rules’

of the prison’s grievance process to permit prison officials to review and, if necessary, correct the

grievance ‘on the merits’ in the first instance.” Reed-Bey, 603 F.3d at 324 (quoting Woodford v.

Ngo, 548 U.S. 81, 90 (2006)). Exhaustion in this context therefore requires compliance with

“‘applicable procedural rules’ . . . that are defined not by the PLRA, but by the prison grievance

process itself.” Jones, 549 U.S. at 218 (quoting Woodford, 548 U.S. at 88). Accordingly, “it is the

prison’s requirements, and not the PLRA, that define the boundaries of proper exhaustion[,]” and



                                                 19
“[t]he level of detail necessary in a grievance to comply with the grievance procedures will vary

from system to system and claim to claim . . . .” Jones, 549 U.S. at 218. Grievances need not

“‘allege a specific legal theory or facts that correspond to all the required elements of a particular

legal theory.’” Bell v. Konteh, 450 F.3d 651, 654 (6th Cir. 2006) (quoting Spencer v. Bouchard,

449 F.3d 721, 725 (6th Cir. 2006), abrogated on other grounds by Jones, 549 U.S. 199). Instead,

“‘it is sufficient for a court to find that a prisoner’s [grievance] gave prison officials fair notice of

the alleged mistreatment or misconduct that forms the basis of the constitutional or statutory claim

made against a defendant in a prisoner’s complaint.’” Id. (alteration in original).

        CCI attempts to divide Whitworth’s Eighth Amendment claims by legal theory and prison

for purposes of its exhaustion argument.10 Specifically, although CCI concedes that “Whitworth

exhausted his administrative remedies on th[e] grievance” he filed at Trousdale regarding undue

delay in his medical care, it argues that Whitworth has not exhausted his claim that CCI’s failure

to train its Trousdale employees led to a violation of his constitutional rights. (Doc. No. 84,

PageID# 1498.) CCI also asserts that, because Whitworth did not file a second grievance after his

transfer to South Central, he failed to exhaust either of his claims with regard to that facility. (Id.)

In response, Whitworth maintains that he properly exhausted all of his claims through the

grievance he filed and exhausted at Trousdale and points to the CCI grievance procedure policy in

place at both facilities, which states that “inmates shall not be permitted to submit more than one

grievance arising out of the same or similar incident.” (Doc. No. 114, PageID# 2248 (quoting Doc.

No. 88-1, PageID# 2023, ¶ I.1).) CCI replies that Whitworth’s exhausted grievance did not

mention employee training and could not have included his subsequent medical treatment at South



10
        CCS has not raised administrative exhaustion as an affirmative defense. Accordingly, this
section only addresses Whitworth’s claims against CCI.



                                                   20
Central. (See Doc. No. 120, PageID# 2442–46.) It also argues that the policy Whitworth cites only

prohibits duplicative grievances based on the same incident and does not apply here. (Id. at

PageID# 2443.)

       CCI’s arguments misconstrue Whitworth’s municipal liability claims and misunderstand

the law governing administrative exhaustion under the PLRA. Whitworth’s claim against CCI is

that, while in CCI’s care at Trousdale and South Central, he experienced a “lack of medical care

[that] was attributable to a policy or custom rather than an isolated incident of indifference” and

that rose to the level of an Eighth Amendment violation. (Doc. No. 5, PageID# 23–24.) A plaintiff

may prove the existence of a policy or custom that is actionable under Section 1983 in four ways:

       The plaintiff can look to (1) the municipality’s legislative enactments or official
       agency policies; (2) actions taken by officials with final decision-making authority;
       (3) a policy of inadequate training or supervision; or (4) a custom of tolerance or
       acquiescence of federal rights violations.

Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005) (citations omitted).

       Here, Whitworth pursues his Eighth Amendment claims under two of these theories: first,

that CCI and CCS have unwritten policies or customs of inaction in response to violations of

incarcerated persons’ Eighth Amendment rights (Count One) and, second, that CCI and CCS have

unwritten policies or customs of failing to train their employees adequately with respect to

providing medical care (Count Two). (Doc. No. 68, PageID# 1166–69.) Because the PLRA does

not require a grievance “‘to allege a specific legal theory or facts that correspond to all the required

elements of a particular legal theory[,]’” Bell, 450 F.3d at 654 (quoting Spencer, 449 F.3d at 725),

CCI’s argument that Whitworth did not exhaust his Eighth Amendment failure-to-train theory

separately from his Eighth Amendment inaction theory is unavailing. Whitworth was “not required

to exhaust [his] failure to train claims separately from the underlying incidents giving rise to [his]

constitutional claims.” Ramos v. Monteiro, No. CV 06-0832, 2008 WL 4184644, at *13 (C.D. Cal.



                                                  21
Sept. 5, 2008); see Johnson v. Johnson, 385 F.3d 503, 517 (5th Cir. 2004) (“[A] grievance should

be considered sufficient to the extent that the grievance gives officials a fair opportunity to address

the problem that will later form the basis of the lawsuit.”); Czapiewski v. Bartow, No. 07-cv-549,

2008 WL 2622862, at *2 (W.D. Wis. July 1, 2008) (finding that a prisoner’s grievance “identified

the core issue” from which “defendants could have discovered any possible wrongdoing” related

to their actions, including a “failure to train”).

        CCI also argues that Whitworth’s grievance only exhausted his claims as they relate to his

incarceration at Trousdale and does not encompass harm he experienced at South Central. As

pleaded in his Amended Complaint, Whitworth’s Eighth Amendment claims against CCI include

his time at both institutions. (Doc. No. 68.) It is undisputed that Whitworth did not file any

grievances related to this action after his transfer to South Central. (Doc. No. 111, PageID# 2225–

26, ¶ 3.) The court must therefore determine whether Whitworth’s April 14, 2017 grievance gave

CCI a fair opportunity to address its relevant customs and policies at South Central as well as at

Trousdale.

        Whitworth’s April 14, 2017 grievance states that he “ha[d] been requesting medical

attention for a very serious spinal issue since [he] was at Northwest Correctional Complex” before

being transferred to Trousdale, a period of more than a year. (Doc. No. 88-2, PageID# 2034.) It

notified CCI that he previously “had a cervical fusion surgery due to a ruptured disk” and had

“another disc issue that need[ed] immediate attention.” (Id.) The grievance stated that Whitworth

had repeatedly requested medical help since he arrived at Trousdale in April 2016, but that many

of his sick call requests went unanswered, and the RNs or LPNs in the clinic who promised to refer

him to an NP for further treatment never did so. (See id.) Whitworth states that he caught NP

Ruckman’s attention by chance during a clinic visit with an RN on March 13, 2017, and that




                                                     22
Ruckman promised to refer him to his previous spinal surgeon. (Id.) But, “[o]nce again another

month ha[d] passed and [Whitworth had not] received any medical help.” (Id.) The grievance

concluded by describing the severity of Whitworth’s condition: “neck pain with pain radiating into

[his] right shoulder and down [his] right arm” that “never goes away” and “losing feeling in both

hands and below the knees in both legs.” (Id.) CCI responded to Whitworth’s grievance on the

merits, finding that “Whitworth ha[d] been seen by several medical professionals for care and was

treated.” (Id. at PageID# 2035.) Both CCI and the TDOC affirmed this response in the following

appeals. (Id. at PageID# 2031–32.)

       Drawing all inferences in Whitworth’s favor, as it must, the court finds that this grievance

put CCI on notice that its employees and agents at Trousdale were repeatedly ignoring or

inadequately responding to Whitworth’s requests for medical help to address a serious medical

condition. CCI therefore had a fair opportunity to consider these problems before judicial

intervention, including by investigating how it was training its employees and agents and how

those employees and agents were implementing CCI’s stated policies regarding access to medical

care. See Porter, 534 U.S. at 524–25; Czapiewski, 2008 WL 2622862, at *2. Whether CCI had

notice that these reported problems might extend to facilities other than Trousdale is a closer

question, one that the court finds involves genuine questions of material fact.

       CCI maintains that “Whitworth’s grievance[ ] regarding medical treatment at Trousdale

do[es] not begin to exhaust his claims regarding medical treatment at South Central,” arguing that

his time at South Central involved “separate incident[s]” and “different medical treatment provided

at a different facility by different medical providers.” (Doc. No. 120, PageID# 2443.) This

argument again misconstrues Whitworth’s municipal liability claim, which does not rest on

“isolated incident[s] of indifference” by individual actors but on execution of CCI’s customs and




                                                23
policies. (Doc. No. 5, PageID# 24.) It also ignores the fact that CCI runs both Trousdale and South

Central pursuant to what appear to be the same relevant written policies (compare Doc. No. 85,

PageID# 1688, ¶ 9, with Doc. No. 86, PageID# 1850, ¶ 9) and that all of the onsite medical

providers at Trousdale and South Central are either employees or subcontractors of CCI.

       Whitworth also cites record evidence showing that CCI policy 501.01 prohibits inmates

from “submit[ting] more than one grievance arising out of the same or similar incident.” (Doc. No.

88-1, PageID# 2023; Doc. No. 90-1, PageID# 2060.) Reasonable minds could find that this policy

indeed prohibited Whitworth from submitting a second grievance regarding continued lack of

medical care for the same injury; this is particularly true because the grievance committee’s

response to Whitworth’s first appeal of his April 14, 2017 grievance includes a cryptic note stating

that an “inappropriate hearing [was] held per policy 501.01[.]” (Doc. No. 88-2, PageID# 2032.)

There is therefore a genuine issue of material fact regarding whether CCI had a fair opportunity to

correct its relevant customs and policies regarding medical care at South Central prior to

Whitworth’s filing of this suit. See Surles, 678 F.3d at 457–58 (holding that genuine disputes of

material fact regarding administrative exhaustion precluded summary judgment on exhaustion

grounds); Dodson v. CoreCivic, No. 3:17-cv-00048, 2018 WL 4800836, at *6 (M.D. Tenn. Oct. 3,

2018) (observing that “a triable issue of fact as to exhaustion” makes “a grant of summary

judgment inappropriate” (citation omitted)).

       The cases CCI cites in support of its argument that Whitworth was required to file a

separate grievance at South Central are inapposite because all address exhaustion in the context of

claims against individual defendants. (Doc. No. 120, PageID# 2442–43.) None involves

exhaustion of a municipal liability claim addressing a custom or policy—much less a municipal

liability claim brought against a private contractor that ran the facilities on both ends of a transfer.




                                                  24
And none appears to address the grievance procedures at issue here, which were drafted by the

TDOC and adopted by CCI.

       For example, CCI cites Cromer v. Carberry, No. 2:08-CV-203, 2010 WL 3431654, at *2

(W.D. Mich. Aug. 30, 2010), for the proposition that courts in this circuit “have heard and rejected”

Whitworth’s argument that “TDOC Policy 501.01 prevents inmates from filing multiple

grievances ‘arising out of the same or similar incident.’” (Doc. No. 120, PageID# 2442 (quoting

Doc. No. 111, PageID# 2225, ¶ 3).) But Cromer did not address that policy, much less determine

how it applied to a municipal claim. Rather, in Cromer, an incarcerated person in Michigan alleged

that an individual defendant violated his constitutional right to practice his religion by calling him

a non-preferred version of his name during a religious service on January 19, 2007. 2010 WL

3431654, at *1. Cromer only filed a grievance regarding an incident with the same defendant that

occurred the day before, on January 18, 2007. Id. The court found that his failure to separately

grieve the January 19th conduct, which “occurred on a different day, under different

circumstances, deprived prison officials of the opportunity to review and correct that conduct prior

to the Court’s intervention.” Id. at *2. Unlike the claims in Cromer, Whitworth’s custom and policy

claims do not turn on isolated incidents of indifference by individual defendants. CCI’s remaining

cases similarly involve failures by persons incarcerated in Michigan and federal facilities to grieve

specific incidents that were central to their claims against individual defendants; they do not

support CCI’s argument that Whitworth failed to exhaust his custom or policy claim in this action.

See Cummings v. Walton, No. 1:14-cv-932, 2015 WL 8488427, at *4 (W.D. Mich. Nov. 20, 2015)

(report and recommendation finding that none of the grievances a plaintiff filed at two different

Michigan correctional facilities involved the incidents underlying his claims against individual

defendants); Christian v. Mich. Dep’t of Corr. –Health Servs., No. 12-cv-12936, 2013 WL




                                                 25
5348832, at *4 (E.D. Mich. Sept. 24, 2013) (finding that plaintiff failed to exhaust his claims

against a particular individual defendant because the applicable Michigan grievance procedures

do not include discussions with the Office of Legislative Corrections Ombudsman); Diing v.

Graeser, No. 1:10-cv-1191, 2012 WL 851132, at *6 (W.D. Mich. Jan. 27, 2012) (report and

recommendation finding that a Michigan plaintiff’s grievances directed at a “Dr. Noronha” were

not relevant to his constitutional claim against “Dr. Graeser” in his individual capacity); Antonelli

v. Crow, Civ No. 08-261, 2012 WL 4215024, at *13 (E.D. Ky. Sept. 19, 2012) (finding that a

person incarcerated in a federal facility in Kentucky failed to properly grieve his claim that

individual prison staff members removed him from an Alcoholics Anonymous group in retaliation

for filing grievances).

       CCI therefore has not shown that it is entitled to summary judgment with respect to either

Count on exhaustion grounds.

       C.      There are Genuine Issues of Material Fact Regarding Count One, But the
               Defendants Are Entitled to Summary Judgment with Respect to Count Two

       Courts in this circuit engage in a two-pronged inquiry when considering municipal liability

claims under Section 1983. Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 606–07

(6th Cir. 2007) (quoting Cash v. Hamilton Cty. Dep’t of Adult Prob., 388 F.3d 539, 542 (6th Cir.

2004)); Doe v. Claiborne Cty., 103 F.3d 495, 505 (6th Cir. 1996) (explaining that “[a] municipal

liability claim . . . must be examined by applying a two-pronged inquiry”). “We first ask whether

the plaintiff has asserted the deprivation of a right guaranteed by the Constitution or federal law.”

Powers, 501 F.3d at 607 (first citing Cash, 388 F.3d at 542; and then citing Alkire v. Irving, 330

F.3d 802, 813 (6th Cir. 2003)). Second, we ask whether defendants “are responsible for that




                                                 26
deprivation.”11 Cash, 388 F.3d at 542 (citing Doe, 103 F.3d at 507); cf. Powers, 501 F.3d at 607

(asking “whether the alleged deprivation was caused by the defendants . . .”).

               1.      Whitworth Has Asserted A Federally Protected Right

       Under the first prong, courts must consider whether the asserted “rights are federally

protected such that, if proven, § 1983 will provide relief for their infringement.” Powers, 501 F.3d

at 607; see also Cash, 388 F.3d at 542. Whitworth alleges that CCI and CCS deprived him of

medical care for a serious injury while he was incarcerated. (Doc. No. 68, PageID# 1166–69.) It

is beyond question that the Eighth Amendment provides people who are incarcerated with a

constitutional right to receive adequate medical care while in custody. Farmer v. Brennan, 511

U.S. 825, 832 (1994); Estelle, 429 U.S. at 103–04; Blackmore v. Kalamazoo Cty., 390 F.3d 890,

895 (6th Cir. 2004). In the Supreme Court’s words,

       elementary principles establish the government’s obligation to provide medical
       care for those whom it is punishing by incarceration. An inmate must rely on prison
       authorities to treat his medical needs; if the authorities fail to do so, those needs
       will not be met. In the worst cases, such a failure may actually produce physical
       “torture or a lingering death,” the evils of most immediate concern to the drafters
       of the [Eighth] Amendment.

Estelle, 429 U.S. at 103 (quoting In re Kemmler, 136 U.S. 436, 447 (1890)). Because there is no

dispute that Whitworth has asserted the deprivation of a federal right, the court next considers

whether the defendants are responsible for that deprivation. Cash, 388 F.3d at 542.12


11
        Here, Whitworth’s municipal liability claims under the Eighth Amendment require, among
other things, establishing municipal deliberate indifference and a direct causal connection between
a municipal custom or policy and the asserted injury. See Thomas, 398 F.3d at 429 (setting forth
standard for inaction theory of municipal liability); Connick v. Thompson, 563 U.S. 51, 61–63
(2011) (articulating standard for failure-to-train theory of municipal liability).
12
        Under Powers and Cash, plaintiffs need only assert a violation of a constitutional right to
satisfy the first prong of the municipal liability inquiry. Powers, 501 F.3d at 607–08; Cash, 388
F.3d at 542; but see Graham ex rel. Estate of Graham v. Cty. of Washtenaw, 358 F.3d 377, 382
(6th Cir. 2004) (requiring plaintiff with municipal liability claim to prove “(1) that a constitutional
violation occurred; and (2) that the County ‘is responsible for that violation’” (quoting Doe, 103


                                                  27
               2.      There Are Genuine Issues of Material Fact Regarding Whether the
                       Defendants Are Responsible for Violations of Whitworth’s Eighth
                       Amendment Rights Under an Inaction Theory of Municipal Liability

       Under the second prong of the municipal liability inquiry, plaintiffs asserting Section 1983

claims based on an entity’s “custom or policy must ‘identify the policy, connect the policy to the

[municipal entity] itself and show that the particular injury was incurred because of the execution

of that policy.’” Graham ex rel. Estate of Graham v. Cty. of Washtenaw, 358 F.3d 377, 383 (6th

Cir. 2004) (quoting Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[I]t is not

enough for a § 1983 plaintiff merely to identify conduct properly attributable to the municipality.

The plaintiff must also demonstrate that, through its deliberate conduct, the municipality was the

‘moving force’ behind the injury alleged.” Bd. Of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S.

397, 404 (1997) (Bryan Cty.) (emphasis in original). The key inquiry thus becomes whether,

viewing the alleged policies and customs in the light most favorable to Whitworth, there is

“sufficient evidence for reasonable minds to find ‘a direct causal link’ between [the defendants’

customs or] polic[ies] and the alleged denial of [Whitworth’s] right to adequate medical care.”

Ford, 535 F.3d at 497 (quoting Bryan Cty., 520 U.S. at 404).

       Whitworth relies on two legal theories to identify defendants’ illegal customs or policies,

alleging that CCI and CCS both have an unwritten custom or policy of inaction in response to

violations of incarcerated persons’ Eighth Amendment rights (Count One) and an unwritten

custom or policy of failing to train their employees adequately with respect to providing medical

care (Count Two). (Doc. No. 68, PageID# 1166–1169). See Thomas, 398 F.3d at 429. The Sixth



F.3d at 505–06)). Whitworth has certainly asserted violations of his Eighth Amendment rights
here. Even if Whitworth were required to prove a constitutional violation to satisfy the first prong
of this analysis, the court finds that Whitworth has identified genuine issues of material fact
regarding whether his Eighth Amendment rights were violated, as explained further herein.



                                                28
Circuit applies specific inquiries for municipal liability claims based on each theory to determine

whether plaintiffs have identified a custom or policy, connected the policy to the defendant

municipal entity, and shown that the custom or policy was the moving force behind the alleged

injury as required.

                       a.      Count One: Inaction Theory

       To prevail under an “‘inaction theory,’ where a policy of tolerating federal rights violations

is unwritten but nevertheless entrenched[,]” the plaintiff alleging municipal liability must show:

       (1) the existence of a clear and persistent pattern of illegal activity;

       (2) notice or constructive notice on the part of the defendant;

       (3) the defendant’s tacit approval of the unconstitutional conduct, such that their
       deliberate indifference in their failure to act can be said to amount to an official
       policy of inaction; and

       (4) that the defendant’s custom was the ‘moving force’ or direct causal link in the
       constitutional deprivation.

Thomas, 398 F.3d at 429 (alterations omitted) (quoting Doe, 103 F.3d at 508); see Milligan v.

United States, 644 F. Supp. 2d 1020, 1040 n.13 (M.D. Tenn. 2009) (citing Thomas, 398 F.3d at

429). The court finds that there are genuine issues of material fact with respect to each of these

four elements.

                             i.        Existence of a clear and persistent pattern of illegal
                                       activity

       The “illegal activity” at issue here is activity that violates the Eighth Amendment’s

prohibition on deliberate indifference to the serious medical needs of an incarcerated person. See

Estelle, 429 U.S. at 104–05. “A serious medical need is ‘one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.’” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008) (quoting

Blackmore, 390 F.3d at 897). In Blackmore, the Sixth Circuit recognized that “the seriousness of


                                                  29
a prisoner’s medical needs ‘may also be decided by the effect of delay in treatment.’” 390 F.3d at

897 (emphasis in original) (quoting Hill v Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1188 (11th

Cir. 1994), overruled in part on other grounds by Hope v. Pelzer, 536 U.S. 730 (2002)). In

Westlake v. Lucas, for example, the Sixth Circuit held that a plaintiff states a cause of action for

deliberate indifference to a serious medical need where he or she “alleges that prison authorities

have denied reasonable requests for medical treatment in the face of an obvious need for such

attention where the inmate is thereby exposed to undue suffering or the threat of tangible residual

injury.” 537 F.2d 857, 860 (6th Cir. 1976).

       “Where a prisoner has received some medical attention and the dispute is over the adequacy

of the treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Darrah v. Krisher, 865 F.3d 361, 372 (6th

Cir. 2017) (alteration omitted) (quoting Westlake, 537 F.2d at 860 n.5). Nevertheless, it is well

established that “[w]hen prison officials are aware of a prisoner’s obvious and serious need for

medical treatment and delay medical treatment of that condition for non-medical reasons, their

conduct in causing delay creates [a] constitutional infirmity.” Darrah, 865 F.3d at 372 (alterations

in original) (quoting Blackmore, 390 F.3d at 899); see also Estelle, 429 U.S. at 103 (recognizing

that “denial of medical care may result in pain and suffering[,] which no one suggests would serve

any penological purpose”). The Sixth Circuit has also held that a “decision to provide an ‘easier

and less efficacious treatment’ may suffice to establish deliberate indifference.” Darrah, 865 F.3d

at 372 (quoting Warren v. Prison Health Servs., Inc., 576 F. App’x 545, 552 (6th Cir. 2014)).

       Whitworth relies on at least three sources of record evidence in support of his argument

that there is a clear and persistent pattern of Eighth Amendment violations here. First, Whitworth

has submitted a damning report from the TDOC regarding its audit of two CCI facilities, Trousdale




                                                30
and Whiteville.13 (Doc. No. 115-1, PageID# 2395–2429.) The audit report found, in no uncertain

terms, that “[a]fter nearly two years in operation, Trousdale Turner Correctional Center still did

not comply with some of the Department of Correction’s policies, facility standards, and contract

requirements.” (Id. at PageID# 2422.) Among other deficiencies, TDOC auditors noted that

“unimpeded access to sick call and grievance forms[] appeared to be an issue at both Trousdale [ ]

and Whiteville.” (Id.) Other “[i]ssues of noncompliance” with TDOC policies, standards, and

contract requirements that auditors “identified during [their] tour at Trousdale included” the fact

that “[o]ne housing pod did not have grievance forms in the unit, and two pods did not have sick

call request forms.” (Id.) Auditors also noted that “[o]nly one pod out of four had instructions for

obtaining medical care posted in the pod” (id.), which lends support to Whitworth’s testimony that

the required instructions were not posted in either of the units he was housed in at Trousdale (Doc.

No. 115, PageID# 2256–57, ¶ 27). Whitworth’s undisputed evidence that sick call boxes were not

available in Trousdale housing units for at least a year of his incarceration further bolsters the

report’s findings that access to medical care at Trousdale was impeded.

       Whitworth also points to his medical records from both facilities spanning more than two

years, as well as his own sworn testimony. The undisputed record evidence shows, among other

things, that Whitworth previously underwent spinal surgery to fuse his C5 and C6 vertebrae, that

the records from this surgery and subsequent orthopedic treatment were in his institutional medical

file at both Trousdale and South Central, and that those records show a history of ongoing

diagnosed spinal problems. The defendants do not dispute that Whitworth suffered an injury to his

cervical spine in August 2016 while in custody at Trousdale. Nurses at both facilities made notes


13
       The period of the audit, which TDOC conducted from July 2014 to August 2017 (Doc.
No. 115-1, PageID# 2406), overlapped with Whitworth’s incarceration in Trousdale and South
Central.



                                                31
regarding a bulging disc in Whitworth’s neck while he complained of severe, radiating pain and

numbness. There is further record evidence that Whitworth’s pain prevented him from sleeping,

resulting in anxiety and stress for which medical staff at South Central eventually referred him to

a mental health provider. And there is record evidence that medical staff at South Central attributed

Whitworth’s issues with high blood pressure to his pain.

       Through the lens of these facts in particular, the record, viewed in the light most favorable

to Whitworth, reveals a clear and persistent pattern of significant delay in response to Whitworth’s

requests for medical care at both facilities. For example, despite the fact that Whitworth notified

CCI and CCS Trousdale health personnel of his prior medical history upon his arrival on

April 28, 2016, and despite his repeated verbal requests regarding his need for medical care related

to serious spinal problems, 196 days passed before an RN first saw Whitworth in the Trousdale

clinic.14 That RN promised to refer Whitworth to an NP. Another 123 days passed before

Whitworth’s first undisputed visit with an NP,15 who finally granted Whitworth’s request for an

extra mattress to help with his spinal pain and related issues and who told Whitworth that she was

going to refer him to an offsite specialist. That offsite referral appointment did not take place.




14
       There is a genuine dispute of material fact as to whether Whitworth missed an earlier clinic
appointment on August 26, 2016, but even if he had seen an RN on that date, it would have been
120 days after his arrival at Trousdale. Whitworth also mentioned in his amended complaint that,
in September 2016, he was taken to the clinic three hours after requesting an emergency sick call
and that, after several more hours of sitting on a steel bench waiting to be seen by clinic staff, he
was in excruciating pain and asked to be returned to his housing pod to lie down. (Doc. No. 68,
PageID# 1163–64, ¶ 23.)
15
       There is a genuine dispute of material fact regarding whether NP Ruckman was present at
the November 2016 appointment with Whitworth or simply signed off on RN Droun’s
recommendation of Ibuprofen, and whether NP Smith saw Whitworth in December 2016 or simply
reviewed his medical records and determined that no further treatment was warranted.



                                                 32
       As soon as Whitworth arrived at South Central, Whitworth notified CCI medical staff that

he had injured his spine while at Trousdale and that he had an ongoing need for medical care

related to that injury and his prior medical history of cervical spinal issues. Despite noting in his

medical record that a referral was required, 34 days passed before an NP saw Whitworth, ordered

an x-ray, and referred him to an onsite doctor at South Central. Another 132 days passed before

that onsite doctor saw Whitworth, at which point the doctor determined that the appropriate course

of treatment for Whitworth’s injury and pain involved six weeks of twice weekly physical therapy

and a referral to an offsite orthopedic specialist. The physical therapy began more than six months

after Whitworth arrived at South Central and more than a year and a half after he first entered the

defendants’ care. Before that, the only forms of treatment Whitworth received related to his spinal

pain while in the defendants’ care were occasional access to pain killers and ice and, eventually,

an extra mattress and temporary bottom bunk pass. At one point, Whitworth waited 147 days for

medical staff at South Central to renew his pain medications, despite his repeated requests.

       When Whitworth finally saw an appropriate medical provider, his claims regarding his

injury and pain were confirmed. The defendants do not dispute that an offsite orthopedist

eventually diagnosed Whitworth with significant degenerative changes to his cervical spine and a

degenerative disc bulge and prescribed a course of steroid injections to alleviate Whitworth’s pain.

Whitworth first received a steroid injection more than nine months after he arrived at South

Central, and nearly two years after he entered the defendants’ care.

       Based on the record as a whole, the court finds that there are genuine issues of material fact

regarding whether the delays Whitworth experienced rise to the level of Eighth Amendment

violations, either because they reflect non-medical delays in treating a known serious medical need

or because they reflect the repeated provision of easier and less effective medical treatment for a




                                                 33
serious medical condition. Darrah, 865 F.3d at 372 (citations omitted). A reasonable jury could

find that Whitworth’s previously diagnosed, ongoing, and painful cervical spinal problems were

sufficiently serious. The record evidence does not include any medical reason why, for nearly two

years, Whitworth was not allowed to see any doctor and was given only occasional painkillers and

ice instead of the physical therapy and steroid injections later deemed medically necessary and

appropriate for his condition. A question of fact thus exists as to that reason.

       The defendants’ arguments to the contrary miss the mark. CCS argues that Whitworth

cannot show a sufficiently serious medical need under Eighth Amendment standards, but fails to

point to any record evidence in support of that argument. (Doc. No. 78, PageID# 1335–36.) Both

CCS and CCI point to their written policies as evidence that they do not have policies or customs

of inaction in response to Eighth Amendment violations, but Whitworth’s theory of liability turns

on unwritten policies and customs. In any event, CCS’s and CCI’s written policies are the very

same TDOC policies that the TDOC itself found the defendants habitually violated at Trousdale

during Whitworth’s incarceration there.

       CCI also argues that “the only incident to which Whitworth points to establish the existence

of such a custom is his own,” and that such evidence is insufficient as a matter of law. (Doc. No.

84, PageID# 1504; see also Doc. No. 120, PageID# 2446–47.) That argument fails because, if

nothing else, it is factually incorrect. In addition to the medical records and testimony spanning

numerous incidents across two different CCI facilities over the course of two years, Whitworth

points to the TDOC audit report, which found that the defendants did indeed have a custom of

disregarding their written policies regarding access to medical care at Trousdale and at least one

other CCI facility during the time Whitworth was in their care. Moreover, contrary to the

defendants’ arguments, Whitworth’s Eighth Amendment claims go beyond mere disagreement




                                                 34
with the treatment he received. Whitworth’s claims encompass the nearly two-year period in which

it appears that he may have received easier, less effective treatment for a serious medical condition,

and experienced dramatic delays in receiving effective and appropriate treatment for that

condition, based on what appear to be non-medical reasons.

       Whitworth has therefore shown that genuine issues of material fact exist as to the first

prong of the inaction inquiry.

                             ii.       Notice or constructive notice

       Neither CCI nor CCS appears to argue that it lacked notice of this pattern of potential

Eighth Amendment violations. Based on the grievance that Whitworth exhausted while at

Trousdale and the TDOC audit, the court concludes that there is at least a genuine question of

material fact as to whether CCI and CCS were on notice of the pattern of medical delay.

                            iii.       Municipal deliberate indifference

       The third prong of the inaction theory analysis asks whether the defendants tacitly approved

the unconstitutional conduct, “‘such that their deliberate indifference in their failure to act can be

said to amount to an official policy of inaction[.]’” Thomas, 398 F.3d at 429 (quoting Doe, 103

F.3d at 508). This municipal deliberate indifference standard, which derives from the Supreme

Court’s opinion in Canton, is not to be confused with the deliberate indifference standard for

determining Eighth Amendment violations by individual actors. In Farmer v. Brennan, the

Supreme Court explained that, “while deliberate indifference serves under the Eighth Amendment

to ensure that only inflictions of punishment carry liability, the ‘term was used in the Canton case

for the quite different purpose of identifying the threshold for holding a city responsible’” for

constitutional violations. 511 U.S. at 841 (first citing Wilson v. Seiter, 501 U.S. 294, 299–300

(1991); and then quoting Collins v. Harker Heights, 503 U.S. 115, 124 (1992)). Under Canton,

municipal “‘deliberate indifference’ is a stringent standard of fault, requiring proof that a


                                                 35
municipal actor disregarded a known or obvious consequence of [its] action.” Bryan Cty., 520 U.S.

at 410; see also Doe, 103 F.3d at 508 (“‘Deliberate indifference’ in this context does not mean a

collection of sloppy, or even reckless, oversights; it means evidence showing an obvious,

deliberate indifference to [constitutional violations].”). Unlike the Eighth Amendment deliberate

indifference standard for individuals, the Canton municipal liability standard is purely objective.

Farmer, 511 U.S. at 841 (“It would be hard to describe the Canton understanding of deliberate

indifference, permitting liability to be premised on obviousness or constructive notice, as anything

but objective.”); Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016) (“The Supreme

Court has strongly suggested that the deliberate indifference standard for municipalities is always

an objective inquiry.”); see id. (first discussing Canton, 489 U.S. at 390–96; and then discussing

Farmer, 511 U.S. at 841). “Whether a local government has displayed a policy of deliberate

indifference to the constitutional rights of its citizens is generally a jury question.” Berry v. Baca,

379 F.3d 764, 769 (9th Cir. 2004) (citation omitted); see Ford, 535 F.3d at 486 (discussing jury

finding that county’s policies exhibited deliberate indifference to plaintiff’s medical needs).

       CCI and CCS both argue that they were not deliberately indifferent under the Eighth

Amendment standard as it applies to individual defendants, but neither addresses the question of

municipal deliberate indifference at issue here. (See Doc. Nos. 78, 84, 120, 124.) The court finds

that there is sufficient record evidence for reasonable jurors to find that the defendants disregarded

known or obvious consequences of tolerating the patterns of conduct described above, displaying

what amounts to an official policy of deliberate indifference to the Eighth Amendment rights of

incarcerated persons in their care, including Whitworth.

                            iv.        Moving force or direct causal link

       The defendants both suggest that Whitworth cannot show that their customs or policies

were the moving force behind the alleged Eighth Amendment violations, but neither defendant


                                                  36
cites any affirmative record evidence supporting its position or the specific absence of record

evidence supporting Whitworth’s position. (Doc. No. 78, PageID# 1343; Doc. No. 84,

PageID# 1504–05.) Such offhand and unsupported arguments are insufficient to prevail on

summary judgment motions. See Rodgers, 344 F.3d at 595. Viewing the record evidence in the

light most favorable to Whitworth, a reasonable jury could conclude that there was a direct causal

link between the defendants’ custom or policy of inaction in response to potential Eighth

Amendment violations and the violations Whitworth claims to have suffered. Reasonable minds

could also find a direct causal link between the defendants’ custom or policy of inaction and

Whitworth’s physical injuries, pain, and suffering, including his August 2016 spinal injury and the

severe pain and numbness that led to anxiety, stress, and high blood pressure.

        Accordingly, the defendants have not shown that they are entitled to summary judgment

on Count One.

                        b.      Count Two: Failure-to-Train Theory

        To prevail on a failure-to-train theory of municipal liability, the government entity’s

“failure to train its employees in a relevant respect must amount to ‘deliberate indifference to the

rights of persons with whom the [untrained employees] come into contact.’” Connick v. Thompson,

563 U.S. 51, 61 (2011) (alteration in original) (quoting Canton, 489 U.S. at 388). In that

circumstance, a failure to train may “‘be properly thought of as a city policy or custom that is

actionable under § 1983.’” Connick, 563 U.S. at 61 (quoting Canton, 489 U.S. at 389); see Gregory

v. City of Louisville, 444 F.3d 725, 753 (6th Cir. 2006) (“Only when the failure to train amounts

to ‘deliberate indifference’ on behalf of the city toward its inhabitants . . . will failure to train lead

to city liability under § 1983.”). Once again, it is the objective Canton municipal deliberate

indifference standard that applies. Bryan Cty., 520 U.S. at 410 (“As our decision in Canton makes

clear, ‘deliberate indifference’ is a stringent standard of fault, requiring proof that a municipal


                                                   37
actor disregarded a known or obvious consequence of [its] action.”). And, as with any claim for

municipal liability under Section 1983, there must be “a direct causal link between a municipal

policy or custom and the alleged constitutional deprivation.” Canton, 489 U.S. at 385.

       Whitworth may demonstrate that CCI and CCS are liable for failure to provide employees

with adequate training in one of two ways. He “can show ‘[a] pattern of similar constitutional

violations by untrained employees’” along with CCI’s and CCS’s “‘continued adherence to an

approach that [they] know[ ] or should know has failed to prevent tortious conduct by employees

. . . .’” Shadrick v. Hopkins Cty., 805 F.3d 724, 738–39 (6th Cir. 2015) (quoting Connick, 563 U.S.

at 62); see Brown v. Shaner, 172 F.3d 927, 931 (6th Cir. 1999) (holding that “a conclusion of

deliberate indifference” is justified in the failure-to-train context “where the city fails to act in

response to repeated complaints of constitutional violations by its officers”). Alternatively, he “can

establish ‘a single violation of federal rights, accompanied by a showing that [CCI and CCS] ha[ve]

failed to train [their] employees to handle recurring situations presenting an obvious potential’ for

a constitutional violation.” Shadrick, 805 F.3d at 739; see Brown, 172 F.3d at 931 (holding that a

municipal entity’s “failure to provide adequate training in light of foreseeable consequences that

could result from the lack of instruction” is sufficient to “justify a conclusion of deliberate

indifference”). This second form of proof is only “available ‘in a narrow range of circumstances’

where a federal rights violation ‘may be a highly predictable consequence of a failure to equip

[employees] with specific tools to handle recurring situations.’” Shadrick, 805 F.3d at 739 (quoting

Bryan Cty., 520 U.S. at 409). In Shadrick v. Hopkins County, the Sixth Circuit considered evidence

that LPN nurses working for a private contract medical provider in a county jail “lack[ed] any

authority to diagnose medical conditions” and evidence that the same LPNs had a “blanket

inability . . . to identify and discuss the requirements of [the private company’s] written policies




                                                 38
governing their work.” Id. at 740. Against that backdrop, the Sixth Circuit held that “[i]t is

predictable that placing an LPN nurse lacking the specific tools to handle the situations she will

inevitably confront in the jail setting will lead to violation of the constitutional rights of inmates.”

Id. Accordingly, failure to train prison medical staff may fall within the “narrow range of

circumstances” for which the second avenue of proof is available.

       Here, it is not clear which avenue of proof Whitworth intends to pursue. His amended

complaint alleges that “Defendants[’] refusal to correct the lack of medical care even when

confronted by hundreds, if not thousands of medical request and grievances at [Trousdale] and

[South Central] is clear evidence of failure to train.” (Doc. No. 68, PageID# 1169.) In support of

its motion for summary judgment, CCS has submitted copies of its written policies that appear to

require employee training regarding the provision of medical care. (Doc. Nos. 77-15, 77-16.) CCI

has submitted declarations from officials at Trousdale and South Central describing the number of

hours of training CCI provides its employees and stating that the training is “designed and intended

to educate employees to identify inmates with medical needs, to provide inmates with immediate

medical assistance as required, and to provide inmates with timely access to medical treatment as

required.” (Doc. No. 85, PageID# 1688; Doc. No. 86, PageID# 1850.) Whitworth has not directly

disputed the existence of the defendants’ purported training programs. He argues only that his

“personal experience with the Defendants’ staff [who were] unable to properly process his medical

referrals from multiple nurses and medical providers show clear evidence of failure to train.” (Doc.

No. 114, PageID# 2247.) Whitworth has not pointed to any additional record evidence regarding

training, and the court is not aware of any.16


16
        While Whitworth implies that others incarcerated at Trousdale and South Central submitted
medical requests or grievances regarding lack of access to medical care, there is no evidence in the
record in this case regarding such requests or grievances.



                                                  39
             It therefore appears that Whitworth is asking the court to infer—based on his experiences

     with the defendants’ employees alone—that the constitutional violations alleged here took place

     because CCI and CCS failed to train their employees. In other words, Whitworth argues that, if

     CCI and CCS had adequately trained their employees regarding the provision of medical care, the

     Eighth Amendment violations he alleges would not have taken place. Without more, Whitworth’s

     failure-to-train theory cannot survive summary judgment. See Canton, 489 U.S. at 391 (holding

     that, in the failure-to-train context, it is insufficient “to prove that an injury or accident could have

     been avoided if an [employee] had had better or more training, sufficient to equip him [or her] to

     avoid the particular injury-causing conduct”). This is, in part, because such an inferential argument

     ignores the required showing of “a direct causal link between” a custom or policy of failing to train

     employees and the constitutional deprivations alleged. Id. at 385; see also id. at 390–91 (“That a

     particular [employee] may be unsatisfactorily trained will not alone suffice to fasten liability on

     the [municipal entity], for the [employee’s] shortcomings may have resulted from factors other

     than a faulty training program.”).

             The court therefore finds that there is no genuine dispute of material fact regarding

     Whitworth’s failure-to-train theory of liability. The defendants are entitled to summary judgment

     with respect to Count Two.

V.           Conclusion

             For the foregoing reasons, CCI’s and CCS’s motions for summary judgment (Doc. Nos.

     77, 81) will be denied in part and granted in part.

             An appropriate order will enter.




                                                        40
ENTERED this 29th day of March 2019.



                                        ____________________________________
                                        ALETA A. TRAUGER
                                        United States District Judge




                                   41
